[letterhead.jpg]


 

 
November 22, 2005



Oliver Street Finance LLC
2 Oliver Street
Boston, Massachusetts 02109
Attention: Michael D’Amelio


Re: Toyota Litigation


Dear Mr. D’Amelio:


This letter agreement (the “Agreement”) will confirm our understanding regarding
the relationship between Solomon Technologies, Inc. (the “Company”), a Delaware
corporation, and Oliver Street Finance LLC (“Oliver Street”), a Delaware limited
liability company.


WHEREAS, on September 12, 2005, the Company filed a lawsuit in federal district
court in Tampa, Florida against Toyota Motor Corporation, Toyota Motor Sales
U.S.A. Inc. and Toyota Motor Manufacturing North America (collectively,
“Toyota”) alleging that Toyota is infringing on Solomon’s Electric Wheel patent
and the Company may file one or more related claims in other appropriate venues
(collectively, the “Litigation”); and


WHEREAS, the Company has engaged Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C. (“Mintz”) to represent the Company in the Litigation; and


WHEREAS, it is proposed that Oliver Street will pay all of the legal fees and
disbursements of Mintz pertaining to the Litigation (the “Mintz Litigation
Expenses”) billed by Mintz and approved by the Company in exchange for the right
to receive a portion of any recovery the Company receives in the Litigation,
subject to the terms of this Agreement.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Oliver Street agree that:


1.   Oliver Street shall pay all of the Mintz Litigation Expenses approved by
the Company and billed by Mintz in connection with the Litigation.


2.  Upon receipt of an invoice from Mintz, the Company shall immediately forward
a copy of the invoice to Oliver Street. Oliver Street shall pay the amounts set
forth on the invoice approved by the Company directly to Mintz. Oliver Street
will not allow a lapse in service from Mintz to the Company due to non-payment.
 

--------------------------------------------------------------------------------


 
Oliver Street Finance, LLC
November 22, 2005
Page 2
 
3.  In consideration for Oliver Street’s agreement to pay the Mintz Litigation
Expenses as set forth in this Agreement, the Company hereby assigns to Oliver
Street an interest equal to the greater of (i) 40% of the gross amount of any
recovery received by the Company in the Litigation or (ii) the aggregate amount
of the Mintz Litigation Expenses paid by Oliver Street pursuant to this
Agreement (the “Paid Expenses”). In the event that the recovery in the
Litigation after deduction of any Litigation expenses paid or payable directly
by the Company (the “Net Recovery”) is less than the amount of the Paid
Expenses, Oliver Street shall be entitled to the full amount of such Net
Recovery. In such event, after payment of such Net Recovery, or in the event
that there is no Net Recovery, the Company will have no further obligation to
pay Oliver Street any amount hereunder, and Oliver Street agrees not to seek
money or property from the Company pursuant to this Agreement.


4.  The Company hereby grants Oliver Street a lien and security interest in the
proceeds of the Litigation. The amount due to Oliver Street shall be withheld
from any funds collected as a result of the Litigation and paid immediately upon
collection by the Company to Oliver Street. The term “proceeds” shall include
any money received by the Company as a consequence of the Litigation whether by
settlement, judgment or otherwise.


5.  In entering into this Agreement, the parties acknowledge that Oliver Street
is in no way acquiring the Company’s right to sue. The Company has started the
Litigation and the Litigation belongs to the Company. The Company is not
assigning the cause of action to Oliver Street, but rather is assigning a
portion of the proceeds of the action. The Company shall retain the absolute
right to control all decisions relating to the Litigation, including, but not
limited to, all decisions relating to settlement of the Litigation. The Company
shall keep Oliver Street fully informed of the status of the Litigation,
including any settlements, offers or discussions with respect thereto.


6.   If any provision of this Agreement shall be deemed invalid or
unenforceable, it shall not affect the validity or enforceability of any other
provision hereof. This Agreement represents the entire agreement between the
parties. It may be modified only in writing. This Agreement takes precedence
over any prior understandings, representations or agreements.



--------------------------------------------------------------------------------


 
Oliver Street Finance, LLC
November 22, 2005
Page 3
 
Please acknowledge your agreement with the foregoing by signing this Agreement
in the space provided below and returning it to the undersigned by fax and
Federal Express.
 

  Very truly yours,       SOLOMON TECHNOLOGIES, INC.           By:  /s/  Peter
W. DeVecchis, Jr.                  Peter W. DeVecchis, Jr.                 
President

 
ACKNOWLEDGED AND AGREED:


OLIVER STREET FINANCE, LLC




By:  /s/   Michael D’Amelio  
Name: Michael D’Amelio
Title: Manager